GREENBAUM, J. (concurring).
Plaintiff’s liability as bailee is concededly predicated upon his negligence. The undisputed testimony is that the machiné used for polishing the diamond in question belonged to the defendants, from whom it was hired by the plaintiff for a valuable consideration; that the machine was carefully and prudently managed by plaintiff; that the diamond was lost because of a defect in the dub not obvious when it was put into the dub. Under these circumstances, how can it be said that the diamond was lost through plaintiff’s negligence? Plaintiff had a right to assume that the machine hired from the defendants for the express purpose of polishing their diamonds, among which was the lost one, was in perfect condition. In this aspect of the case, it is "wholly immaterial whether the plaintiff was or was not obliged to use one of defendants’ machines. Under the facts established, there should have been judgment for the plaintiff for the full amount claimed.
The judgment must be reversed, and a new trial granted, with costs to appellant to abide the event.